DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed January 13th, 2022 has been entered. Claims 1-4, 6, and 8-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed September 14th, 2021.  However, new minor formal issues have been introduced by Applicant’s Amendment, dated January 13, 2022, which are addressed in the Examiner’s Amendment below.
Response to Arguments
Applicant’s REMARKS on Page 7, filed January 13th, 2022, have been fully considered and are persuasive.  The previous objections and rejections have been withdrawn due to the incorporation of previously indicated allowable subject matter into base claim 1 and the correction of formal issues, as further explained in the Allowable Subject Matter section below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview by telephone with Michael Craig on February 1st, 2022.


Claim 8:
A method of claim 1, comprising aligning the plurality of output signals from the master sensors in a linear relationship with respective pedal positons.
Claim 9:
A method of claim 1, comprising detecting an output signal from one or more of the secondary sensors and recording the detected signal while the accelerator pedal is moving from the depressed position to the released position.
Claim 15:
	The method of claim 1, comprising performing error detection during use of the pedal position profile in a speed limiter device in target vehicle, comprising comparing one or more signal output values from the speed limiter device to corresponding signal output values from the one or more pedal position sensors in the target vehicle, and merely utilizing the signal output values from the speed limiter that are within a predetermined threshold for a use variance.
Claim 20 (period replaced with semi-colon):
	…
automatically detecting an output signal from respective secondary sensors while the accelerator pedal is moving from the depressed position to the released position, and creating a curve function relationship between the output signal and respective predetermined pedal positions for the each secondary sensor;
…
Allowable Subject Matter
Reasons for Allowance
Claims 1-4, 6, and 8-20 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
For reasons already stated in the previous Non-Final Rejection Office Action mailed September 14th, 2021, the cited subject matter of previous claims 7, 16, and 20 is allowable subject matter.  Hund (US 2009/0288637; of record), Hattori (US 4,843,555; of record), Bernhardt (US 2011/0040457; of record), and Ironside (US 5,255,653; of record) as cited in the previous office action, do not disclose or teach the limitations of previous claims 7, 16, and 20 as a whole. 
Per Applicant’s amendment, filed January 13th, 2022, the subject matter of claim 7 has been incorporated into base claim 1.  With the addition of this subject matter into the base claims, the abovementioned references cannot be applied to read on the limitations of these amended claims as a whole.  Similarly, claims 16 and 20 previously contained subject matter analogous to claim 7.  No additional prior art could be found to apply to the amended claims.  Thus, amended base claim 1 and previous base claims 16 and 20 are allowable.
Claims 2-4, 6, and 8-15 are allowable due to their dependencies on allowable claim 1.  Claims 17-19 are allowable due to their dependencies on allowable claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/SZE-HON KONG/Primary Examiner, Art Unit 3661